Citation Nr: 0905300	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-17 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from May 1962 to February 
1967.   He died in April 2004.  The appellant is the 
Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO) in which entitlement to service 
connection for the cause of the Veteran's death was denied.  

In March 2005, the appellant testified at a hearing at the RO 
which was chaired by a Decision Review Officer.  A transcript 
of the hearing has been associated with the Veteran's claims 
folder.

Representation

In June 2007, the appellant revoked AMVETS's authority to act 
on her behalf and appointed the Veterans of Foreign Wars of 
the United States as her representative.  In December 2007, 
the Veterans of Foreign Wars of the United States declined to 
accept the appointment of representation.  In January 2008, 
the Board wrote to the appellant, informed her that the 
Veterans of Foreign Wars of the United States was not her 
current representative, and afforded her the opportunity to 
appoint another representative.  The appellant did not 
respond.  Therefore, she is currently unrepresented.

The Haas stay

Service records indicate that the Veteran served in Thailand.  
He did, however, receive a Vietnam Service Medal.  The 
appellant claims that his cause of death is related to 
exposure to herbicides.  See 38 U.S.C.A. § 1116(f) (West 
2002); 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2008) [ if a veteran 
served in Vietnam, exposure to herbicides is presumed]. 

The issue of presumptive exposure to herbicides in veterans 
who received the Vietnam Service Medal has been the subject 
of significant litigation in recent years.
In Haas v. Nicholson, 20 Vet. App. 257 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that held that a VA manual provision, VA Adjudication 
Procedure Manual M21-1, Part III,  4.08(k)(1)-(2) (Nov. 
1991), created a presumption of herbicide exposure based on 
receipt of the Vietnam Service Medal for purposes of service 
connection for diseases associated with herbicide exposure.  
On September 21, 2006, in order to avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs issued a memorandum directing 
the Board to stay action on and refrain from remanding all 
claims for service connection based on exposure to herbicides 
in which the only evidence of exposure is the receipt of the 
Vietnam Service Medal or service on a vessel off the shore of 
Vietnam. 

In May 2008, the United States Court of Appeals for the 
Federal Circuit upheld VA's requirement that a veteran must 
have been present within the land borders of Vietnam at some 
point in the course of his or her military duty in order to 
be entitled to the presumption of herbicide exposure under 38 
U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  See 
Haas v. Peake, 525 F.3d 1168 (2008).  The United States 
Supreme Court recently denied certiorari.  See 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525).

In light of the Unites States Supreme Court's denial of 
certiorari, VA's Office of General Counsel has advised that 
the Board may resume adjudication of the previously stayed 
cases.  Accordingly, the Board may proceed to adjudicate the 
appellant's claim.

FINDINGS OF FACT

1.  The Veteran died in April 2004.  His death certificate 
lists the immediate cause of death as cardiac arrest due to 
myocardial infarction due to coronary artery disease.  No 
autopsy was performed.

2.  At the time of the Veteran's death, service connection 
was in effect for a deviated right nasal septum, evaluated as 
zero percent disabling.

3.  Cardiovascular disease and carcinoma were not present 
during service or for many years thereafter.

4.  The Veteran did not serve in the Republic of Vietnam.

5.  There is no credible evidence that the Veteran was 
exposed to an herbicide agent, as defined in law and 
regulation, while in active service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312, 3.313 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the Veteran's death.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

It is the Board's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in letters sent in 
August 2004 and May 2007, which were specifically intended to 
address the requirements of the VCAA.  The August 2004 VCAA 
letter informed the appellant that the evidence must show 
either that the Veteran died while on active duty, or that he 
died from a service-connected injury or disease.  In short, 
the appellant was informed of the information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  

As for the evidence to be provided by the appellant, in the 
August 2004 VCAA letter the RO asked the appellant to 
identify and send relevant medical evidence.  The RO provided 
the appellant with VA Form(s) 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), for each private or other non-VA doctor and 
medical care facility that treated the Veteran.

In the August 2004 VCAA letter, the appellant was advised 
that VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The appellant was also informed that VA make 
reasonable efforts on her behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the August 2004 VCAA letter, the RO informed the appellant 
that she should submit any evidence in her possession 
relevant to her claim, as follows:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the August 17, 2004 VCAA letter, page 2.  That VCAA 
letter thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letter informed the appellant that she could submit or 
identify evidence other than what was specifically requested 
by VA.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the appellant to provide any evidence 
in the appellant's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the appellant received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute regarding the 
deceased Veteran.  As detailed above, the August 2004 letter 
contained information which is analogous to elements (2) and 
(3).  Moreover, the RO specifically addressed elements (4) 
and (5) in the May 2007 letter, even though element (4), 
degree of disability, is obviously inapplicable to a death 
claim.

As for the timing of the VCAA notice, the RO sent the letter 
to the appellant in May 2007.  She was afforded an 
opportunity to respond.  Therefore, the essential fairness of 
the adjudication was not affected.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The appellant has pointed to 
no prejudice or due process concerns arising out of the 
timing of the VCAA notice.  The Board accordingly finds that 
there is no prejudice to the appellant in the timing of the 
VCAA notice as to five elements in Dingess/Hartman.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

The evidence of record includes service treatment records, 
service personnel records, private treatment records, private 
doctor statements, VA medical opinions, and the Veteran's 
death certificate, which will be described below.  The Board 
finds that all relevant evidence necessary for an equitable 
resolution of this issue has been identified and obtained to 
the extent possible.

The Board notes that the RO did not attempt to obtain 
complete treatment records of the Veteran, for which the 
appellant authorized the release of in a VA Form 21-4142 
signed in October 2004.  There is, however, no indication 
that these treatment records would contain any evidence which 
would shed any additional light on this appeal, especially 
regarding whether Veteran served in the Republic of Vietnam 
or that he was otherwise exposed to an herbicide agent.  The 
appellant has not indicated, or even hinted, that these 
treatment records would be of any significance on the 
critical element in this claim.  In other words, a remand to 
obtain these treatment records is not necessary.  See Brock 
v. Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not obligated 
to obtain records which are not pertinent to the issue on 
appeal].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. 
§ 3.103 (2008).  She testified at a hearing held at the RO 
before a Decision Review Officer.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - cause of death

VA death benefits are payable if a veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.5, 3.312 (2008).

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a) (2008).


Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2008).

For certain chronic disorders, to include cardiovascular 
disease and carcinoma, service connection may be granted if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  

For purposes of presumptive service connection, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, specifically: 
2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and 
picloram.  38 U.S.C.A. § 1116(a)(4) (West 2002); 38 C.F.R. § 
3.307(a)(6)(i) (2008).

The diseases which are deemed associated with herbicide 
exposure include prostate cancer.  See 38 C.F.R. § 3.309(e) 
(2008); see also 38 U.S.C.A. § 1116(f) (West 2002).

Analysis

The Veteran died in April 2004, 37 years after his separation 
from service.  The Veteran's death certificate lists the 
cause of death as cardiac arrest due to myocardial infarction 
due to coronary artery disease.  No autopsy was performed.

The appellant's contentions

The appellant seeks service connection for the cause of the 
Veteran's death.  In substance, she contends that the Veteran 
had genitourinary cancers involving both the prostate and the 
bladder due to exposure to herbicides or parasites in the 
Republic of Vietnam, and that these cancers caused his death.  
See, e.g., an April 2004 statement of Dr. E.K.S. and her 
January 2005 Notice of Disagreement.  The appellant has 
identified no other possible service-related cause of the 
Veteran's death.

The Veteran's death certificate reflects that the Veteran 
died of myocardial infarction.  There is also of record 
medical evidence indicating that the Veteran had 
genitourinary cancers, including prostate and bladder cancer, 
which caused or contributed substantially or materially to 
cause death.  

[The Board notes that at the time of his death in 2004 the 
Veteran was service connected for a deviated right nasal 
septum, which was rated noncompensably disabling.  However, 
the medical records and the death certificate did not refer 
to this disability in discussing the Veteran's death, and the 
appellant has not contended that this obviously insignificant 
disability was related to the Veteran's death.]

Discussion

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

There is no question that element (1) has been met.  

With respect to element (2), the Board will separately 
address in-service disease and injury.

With respect to in-service disease, a review of the available 
evidence does not suggest that cardiovascular disease or 
carcinoma was present in service or within the one-year 
presumptive period after service [i.e., by February 1968].  
The appellant does not so contend.  

With respect to in-service injury, the injuries here 
contended are exposure to herbicides and parasites in the 
Republic of Vietnam.  

The appellant's claim is based on her contention  that the 
Veteran served in the Republic of Vietnam.  However, the 
Veteran's service records, including his personnel records, 
reflect that he was stationed in Thailand.  Specifically, the 
Veteran's service personnel records reveal that he was 
stationed at the Takhli Royal Thai Air Base in Thailand from 
June 1966 to February 1967.  A December 1966 service 
treatment record shows that the Veteran was treated at the 
Takhli Royal Thai Air Base in Thailand.  There is no 
indication in the official records that the Veteran ever set 
foot in Vietnam.  The Board also notes that the Veteran never 
claimed in his lifetime that he was ever in the Republic of 
Vietnam.

The Veteran was awarded the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal.  The Vietnam Service 
Medal was awarded to all members of the Armed Forces of the 
United States serving at any time between July 4, 1965 and 
March 28, 1973 in Thailand, Laos, or Cambodia or the airspace 
above in direct support of operations in Vietnam, and the 
Republic of Vietnam Campaign Medal was awarded to all service 
personnel within the cited theater.  Thus, receipt of either 
medal is not determinative of actual service in Vietnam.

The only evidence that the Veteran served in Vietnam is in 
the form of the appellant's statements to that effect.  In 
adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Given the lack of any objective 
evidence of the Veteran's being in Vietnam, the Board finds 
the appellant's statements in this regard to be lacking in 
probative value.

The Board notes that various medical statements prepared 
after the Veteran's death reflect that he had service in 
Vietnam.  This information appears to be from the appellant, 
since as noted above the Veteran himself never during his 
lifetime claimed that he served in Vietnam.  It is now well 
established that information from an appellant which is 
merely transcribed by a medical professional still amounts 
only to a statement from that appellant.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that an 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described].

Further, the service department in August 2004 indicated that 
there was no record of the Veteran's exposure to herbicides.

In sum, the preponderance of competent evidence of record 
shows that the Veteran did not serve in the Republic of 
Vietnam and thus was not exposed to herbicides and/or 
parasites in that country.  The appellant has not pointed to 
any other possible in-service disease or injury, and the 
record does not so suggest.  Element (2) has not been met, 
and the appellant's claim fails on that basis.

In the absence of in-service disease or injury, medical nexus 
is an impossibility.  Medical opinions which are premised on 
Vietnam service and herbicide exposure, such as that of 
J.A.O. in March 2006, are therefore lacking in probative 
value.  

For reasons and bases stated above, the Board concludes that 
a preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


